Opinion issued
October 6, 2011.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-10-00620-CR
———————————
Robert Lynn Hall, Appellant
V.
The
State of Texas, Appellee

 

 
On Appeal from the 263rd
District Court
Harris County, Texas

Trial Court Case No. 1213142
 

 
 
MEMORANDUM
OPINION
 
          Robert
Lynn Hall was charged by indictment of aggravated robbery  and pleaded not guilty.  After a jury found him guilty, the trial
court found true the allegations in an enhancement paragraph and assessed
punishment at 30 years’ confinement.  In his
sole issue on appeal, Hall contends that the judgment of the trial court should
be modified to reflect that his punishment was assessed by the trial court, not
the jury.  We modify the judgment and, as
modified, affirm.
MODIFICATION OF JUDGMENT
          Hall’s sole claim on appeal is that
the judgment should be modified to reflect that the trial judge (and not the
jury) assessed punishment.  The State
agrees that the judgment should be so modified.
          “An appellate court has the power to
correct and reform a trial court judgment to make the record speak the truth
when it has the necessary data and information to do so, or make any
appropriate order as the law and nature of the case may require.”  Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston [1st Dist.] 2001,
no pet.).  Under Rule 43.2(b) of the Texas Rules of Appellate Procedure,
rather than correcting and reforming a judgment, the “Court of Appeals may . .
. modify the trial court’s judgment and affirm it as modified.”  Tex.
R. App. P. 43.2(b).
          We sustain Hall’s sole issue. 


 
CONCLUSION
          We modify the trial court’s judgment
to show that appellant’s punishment was assessed by the trial court and not by
the jury.  We affirm the judgment as
modified.  We overrule all pending
motions as moot.
 
 
                                                                   Rebeca
Huddle
                                                                   Justice

 
Panel consists of Chief
Justice Radack and Justices Bland and Huddle.
Do not publish.   Tex. R. App. P. 47.2(b).